Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-13-00361-CV

                               In the INTEREST OF S.B.W. and C.N.W.

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01354
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 11, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Christopher B. 1 appeals the trial court’s order terminating his parent-child relationship with

S.B.W. and C.N.W. Appellant’s court-appointed appellate attorney filed a motion to withdraw

and a brief containing a professional evaluation of the record, demonstrating there are no arguable

grounds to be advanced, and concluding the appeal is frivolous. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to

appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—

San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and



1
 To protect the identity of the minor children, we refer to the father and children by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-13-00361-CV


the motion to withdraw and was informed of his right to review the record and file his own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.) (per curiam);

In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                 Luz Elena D. Chapa, Justice




                                               -2-